Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 No Power of Attorney is present in the file wrapper; thus, the following rejection could not be held with the signing attorney. For negotiating authority, in compliance with MPEP § 408, please file a power of attorney.
Drawings
The drawings submitted 11 October 2022 cannot be accepted at this time. While they may overcome the following objections, no description can be found in the originally filed specification for the new reference numbers (e.g. 50, 440 in Fig. 3B). Additionally, note that elements 4 appear to be floating and unconnected with any other components, Fig. 4A. No amendments to the specification can be found to support the drawing amendments.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  
“the sharps are biased to a radially extended position, and wherein said sleeve retains said sharps against their bias,” of claim 6; and 
“further comprising at least one slit on the sleeve through which the sharps extend,” and the further limitation of claims 13-18. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 14-18 notes a dependency off of claim “12,” with no notated amendments. However, the originally filed claim set had claims 14-18 dependent from claim 13. Correction is required [however, it appears that claim 18 should be corrected to --claim 17--].
Each of claims 14 & 17 recites the limitation “the at least one slit” in line 2 & lines 1-2, respectively [Claims 14 & 17 should be corrected/reverted to dependency from claim 13; and consider changing the dependency of claims 15 & 16, as well]. Claim 18 recites “the plurality of slits” in lines 1-2 [the dependency of claim 18 should be corrected/reverted to dependency from claim 13]. There is insufficient antecedent basis for each limitation in the respective claims.

Allowable Subject Matter
Claims 1-5, 7-13, & 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or teach the combination of elements recited in the mole eradication system of claim 1, further including:
for claims 1-5, 7-12, & 19: wherein the sharps are biased to a radially extended position, and wherein said sleeve retains said sharps against their bias. This spring-loaded bias cannot be found in the pertinent prior art.
for claims 13-18: further comprising at least one slit on the sleeve through which the sharps extend. This shielded aspect is not found in combination with the aspects of claim 1.
for claim 20: wherein the sleeve and spindle are flexible. The flexible sleeve and sharp aspect cannot be found in the pertinent prior art.
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14). 

Response to Arguments
Applicant's arguments filed 11 October 2022 have been fully considered but they are not persuasive. As noted above, the outstanding issues are 112b-related.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.J./Examiner, Art Unit 3643                                                                                                                                                                                                        
/DAVID J PARSLEY/Primary Examiner, Art Unit 3643